DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16-18 and 20.

 Applicants' arguments, filed 08/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 5, 7, 8, 10, 11, 13, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (WO 2014/191324, Dec. 4, 2014) in view of Mougin et al. (US 2007/0264208, Nov. 15, 2007), Valverde et al. (WO 2014/167543, Oct. 16, 2014), Dumousseaux et al. (US 2011/0150800, Jun. 23, 2011), Patel et al. (US 2011/0243867, Oct. 6, 2011), and Nohata et al. (US 2008/0031906, Feb. 7, 2008), as evidenced by Roudot et al. (WO 2014/111574, July 24, 2014) and Tanaka et al. (AU 2013/228828 B2, Sep. 12, 2013). 
Nagamatsu et al. disclose a composition comprising, in a cosmetically acceptable medium, composite particles with a mean size of greater than 1 µm, containing: i) a matrix consisting of perlite particles and ii) at least one mineral UV-screening agent with a mean elementary size of less than 0.1 µm (page 1, lines 7-12). The composition may be used in a cosmetic process for caring for and/or making up human keratin materials comprising applying the composition to the surface of the keratin material (claim 12). The composition is preferably in the form of an oil-in-water or water-in-oil emulsion. The emulsion generally contains at least one emulsifier chosen from amphoteric, anionic, cationic, and nonionic emulsifiers. The emulsifying surfactants are chosen in an appropriate manner depending on the emulsion to be obtained (page 21, lines 35-42). The emulsion may be stable (page 21, line 28). The composition comprises at least one oily phase. The oily phase comprises at least one oil and all of the liposoluble and lipophilic ingredients and the fatty substances used for the formulation of the composition (page 9, lines 15-21). Suitable oils include silicone oils (page 9, lines 35-37). Suitable silicone oils include non-volatile polydimethylsiloxanes (PDMSs) (page 12, lines 12-13). The overall oily phase represents from 5% to 95% by weight relative to the total weight of the composition (page 13, lines 21-24). The composition may also comprise at least one aqueous phase (page 13, lines 31-32). The aqueous phase represents from 5% to 95% by weight relative to the total weight of the composition (page 14, lines 1-5). The composition also preferably contains in loose form one or more organic UV-screening agents. Suitable organic UV-screening agents include cinnamic compounds, salicylic compounds, and β,β – diphenylacrylate compounds (page 14, lines 9-17). Suitable cinnamic compounds include ethylhexyl methoxycinnamate (page 14, line 35). Suitable β,β – diphenylacrylate compounds include Octocrylene (page 15, line 18). The composition may also comprise conventional cosmetic adjuvants such as active agents or any ingredient commonly used in the cosmetic and/or dermatological field (page 19, lines 10-16). Active agents for caring keratin materials include moisturizers (page 20, line 38). The emulsion has particles that are visibly well dispersed (page 25, lines 17-18). 
Nagamatsu et al. differ from the instant claims insofar as not disclosing wherein the composition comprises at least one hydrophobic coated pigment.
However, Mougin et al. disclose a cosmetic and/or pharmaceutical composition that is applied to keratin materials (abstract). The composition may comprise at least one adjuvant commonly used in cosmetics and/or pharmaceuticals such as pigments (¶ [0414]). 
Valverde et al. disclose a cosmetic composition for making up and/or caring for keratin materials comprising at least one aqueous phase and at least one oily phase. The composition comprises at least 10% by weight of pigments coated with at least one hydrophobic compound, relative to the total weight of the composition (abstract). The coated pigments are mineral pigments (page 52, lines 30-31). Suitable coated mineral pigments include iron oxide and/or titanium dioxide (page 52, line 12-13). Suitable hydrophobic treatment agents include isopropyl triisostearyl titanate (i.e. isopropyl titanium triisostearate) (page 54, line 21).
 Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Nagamatsu et al. disclose wherein the composition comprises any adjuvant ingredient commonly used in the cosmetic and/or dermatological field. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a pigment into the composition of Nagamatsu et al. since pigments are known adjuvants commonly used in the cosmetic field and which may be applied to keratin materials as taught by Mougin et al. It would have been obvious to one of ordinary skill in the art to have incorporated iron oxide and/or titanium dioxide coated with isopropyl titanium triisostearate into the composition of Nagamatsu et al. since these are known and effective pigments for compositions used in making up and/or caring for keratin materials as taught by Valverde et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated at least 10% by weight of iron oxide and/or titanium dioxide coated with isopropyl titanium triisostearate into the composition since this is an effective amount of pigments for compositions used in making up and/or caring for keratin materials as taught by Valverde et al.
The combined teachings of Nagamatsu et al., Mougin et al., and Valverde et al. do not disclose wherein the composition comprises a polyoxyalkylenated silicone elastomer and/or polyglycerolated silicone elastomer.
	However, Dumousseaux et al. disclose a composition useful for caring for and/or making up keratin materials in the form of a water-in-oil emulsion containing water and at least one emulsifying silicone elastomer (abstract). The emulsifying silicone elastomer makes it possible to obtain a water-in-oil emulsion with good stability (¶ [0096]). The emulsifying silicone elastomer may be chosen from polyoxyalkylenated silicone elastomers and polyglycerolated silicone elastomers, and mixtures thereof (¶ [0098]). The emulsifying silicone elastomer is preferably present in the composition in a content ranging from 0.1% to 20% by weight, relative to the total weight of the composition (¶ [0132]). In addition to the emulsifying silicone elastomer, the composition may optionally comprise one or more additional surfactant suitable for W/O emulsions (¶ [0256]).
 Nagamatsu et al. disclose wherein the composition may be a water-in-oil emulsion and comprise an emulsifying surfactant suitable to form such emulsion. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated polyoxyalkylenated silicone elastomers and/or polyglycerolated silicone elastomers into the composition of Nagamatsu et al. since polyoxyalkylenated silicone elastomers and/or polyglycerolated silicone elastomers are known and effective emulsifying surfactants for forming water-in-oil emulsions as taught by Dumousseaux et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1% to 20% by weight of polyoxyalkylenated silicone elastomers and/or polyglycerolated silicone elastomers into the composition since this is an effective amount of emulsifying surfactant used to form a water-in-oil emulsion as taught by Dumousseaux et al.
The combined teachings of Nagamatsu et al., Mougin et al., Valverde et al., and Dumousseaux et al. do not disclose wherein the composition comprises a polydimethylsiloxane comprising alkyl groups or alkoxy groups, which are pendent and/or at the end of the silicone chain, these groups each comprising from 6 to 24 carbon atoms. 
However, Patel et al. disclose a cosmetic composition that is applied to keratinous tissue (abstract). The composition may comprise silicone oils such as caprylyl methicone, commercially available from Dow-Corning as FZ-3196 (¶ [0030]).
Nagamatsu et al. disclose wherein the composition comprises silicone oil. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated caprylyl methicone into the composition of Nagamatsu et al. since caprylyl methicone is a known and effective silicone oil for cosmetic compositions applied to keratin materials as taught by Patel et al.
The combined teachings of Nagamatsu et al., Mougin et al. Valverde et al., Dumousseaux et al., and Patel et al. do not disclose wherein the composition comprises 15% to 20% ethylene glycol. 
	However, Nohata et al. disclose a cosmetic composition (¶ [0001]). The composition may comprise moisture retaining agents (¶ [0119]). Examples of moisture retaining agents include ethylene glycol. The amount of moisture retaining agents depends on the kind thereof so as not to be determined equally, but, normally, ranges from 0.5 to 20% (¶ [0121]).
Nagamatsu et al. disclose wherein the composition comprises moisturizers. Accordingly, it would have been obvious to one of ordinary skill in art to have incorporated ethylene glycol (i.e. polyol) into the composition of Nagamatsu et al. since it is a known and effective moisturizer as taught by Nohata et al. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.5 to 20% by weight of ethylene glycol into the composition since this is an effective amount of moisturizer used in cosmetic compositions as taught by Nohata et al.
In regards to instant claim 1 reciting wherein said composition has a macroscopic aspect which is visually uniform after 3 days at 25⁰C, the instant specification discloses on page 34 wherein Ex. 1 comprising silicone oil is stable after 3 days at room temperature. Nagamatsu et al. disclose wherein the composition comprises silicone oil and wherein the emulsion has particles that were visibly well dispersed. Therefore, one of ordinary skill in the art would reasonably expect that the emulsion of Nagamatsu et al. has a macroscopic aspect which is visually uniform after 3 days at 25⁰C like the claimed invention.
In regards to instant claim 5 reciting wherein the aqueous phase of the emulsion is characterized by a number of droplets of less than 200,000, Nagamatsu et al. disclose wherein the composition may be in the form of a water-in-oil emulsion and disclose an amount of aqueous phase that overlaps with the claimed invention. Therefore, it would be obvious to one of ordinary skill in the art that Nagamatsu et al. discloses a composition wherein the aqueous phase is characterized by a number of droplets of less than 200,000 like the claimed invention.  
In regards to instant claim 10 reciting wherein the oily phase comprises a liquid lipophilic β,β – diphenylacrylate compound, as discussed above, the composition of Nagamatsu et al. may comprise Octocrylene and the oily phase comprises all of the liposoluble and lipophilic ingredients and the fatty substances used for the formulation of the composition. As evidenced by Roudot et al., Octocrylene is a liquid lipophilic compound (page 3, lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated Octocrylene into the oily phase since it is a lipophilic compound and lipophilic compounds are in the oily phase.
In regards to instant claim 11 reciting wherein the oily phase comprises ethylhexyl methoxycinnamate, Nagamatsu et al. disclose wherein the oily phase comprises all of the liposoluble and lipophilic ingredients and the fatty substances used for the formulation of the composition. As evidenced by Tanaka et al., ethylhexyl methoxycinnamate is oil-soluble. Therefore, it would have been obvious to have incorporated ethylhexyl methoxycinnamate into the oily phase since it is a lipophilic ingredient. 

2.	Claims 3, 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (WO 2014/191324, Dec. 4, 2014) in view of Mougin et al. (US 2007/0264208, Nov. 15, 2007), Valverde et al. (WO 2014/167543, Oct. 16, 2014), Dumousseaux et al. (US 2011/0150800, Jun. 23, 2011), Patel et al. (US 2011/0243867, Oct. 6, 2011), Nohata et al. (US 2008/0031906, Feb. 7, 2008), and further in view of Ricard et al. (US 2012/0279514, Nov. 8, 2012).
	The teachings of Nagamatsu et al., Mougin et al., Valverde et al., Dumousseaux et al., Patel et al., and Nohata et al. are discussed above. Nagamatsu et al., Mougin et al., Valverde et al., Dumousseaux et al., Patel et al., and Nohata et al. do not disclose wherein the composition has a viscosity ranging from 0.5 to 5 Pa·s. 
	However, Ricard et al. disclose a cosmetic kit for making up and/or for care of keratinous material, the kit comprising a container containing at least one cosmetic composition in the form of a water-in-oil emulsion, oil-in-water emulsion, or multiple emulsion (abstract). The composition may have a viscosity, measured at 25⁰C, of strictly more than 0.8 Pa·s and less than or equal to 4 Pa·s (¶ [0025]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Nagamatsu et al. to have a viscosity ranging from 0.8 to 4 Pa·s since this is a known and effective viscosity for emulsion compositions used for making up and/or for care of keratinous material as taught by Ricard et al. 

Response to Arguments
	Applicant argues that no guidance or motivation is provided by the asserted art regarding how to combine the references to obtain a high moisturizer content-containing, hydrophobically-coated pigment-containing, stable W/O emulsion.
The Examiner does not find Applicant’s argument to be persuasive. The Office has properly explained why the claimed invention is obvious. This is shown by the Board stating that they agree with and adopt with the Examiner’s findings, and determine that the Examiner has established a prima facie case of obviousness of claim 1 (see pages 4-5 of the Board decision). If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.
Furthermore, although Applicant amended claim 1 to recite a “stable” W/O emulsion, Nagamatsu et al. disclose wherein the composition is stable on page 21, line 28). Therefore, a stable W/O emulsion is obvious. As such, Applicant’s argument is unpersuasive. 

Applicant argues that new claim language exists and new issues exist which were not before the Board on appeal. Subject matter of previous claim 12 is now in the independent claims.
The Examiner does not find Applicant’s argument to be persuasive. The rejection states wherein Nohata et al. provides motivation to incorporate ethylene glycol (polyol) into the composition of Nagamatsu et al. Applicant has not explained why this would not have been obvious. Therefore, the rejection is maintained.

Applicant argues that why would one of ordinary skill in the art scour three references to select hydrophobically-coated pigments as a cosmetic conventional adjuvant when making a W/O emulsion having a high moisturizer content?
The Examiner does not find Applicant’s argument to be persuasive. The Board stated on page 6 of their decision that “Nagamatsu teaches that its compositions can include conventional cosmetic adjuvants; Mougin teaches that pigments are conventional cosmetic adjuvants; and Valverde teaches hydrophobic coated pigments as claimed, including the claimed amounts. On this record, this is sufficient to establish a prima facie case of obviousness.” As such, the Board agrees that a proper motivation to include the claimed pigments has been provided. If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. 

Applicant argues that mineral oil does not work, yet Patel equates caprylyl methicone and mineral oil. There is no explanation as to why one of ordinary skill in the art would have been motivated to select the required silicone oils from the host of interchangeable oils (including mineral oil) has been provided, in particular to make such a selection with a reasonable expectation of success of producing the stable W/O emulsion compositions of the present invention. 
The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonable suggests. Since Nagamatsu et al. disclose wherein silicone oils may be incorporated into the composition as a suitable oil, it would have been obvious to one of ordinary skill in the art to have a composition comprising silicone oil. Nagamatsu et al. even disclose an embodiment with silicone oil in the examples. Applicant has found that a composition comprising silicone oil is advantageous over a composition comprising mineral oil. The composition being modified is the composition of Nagamatsu et al. Nagamatsu et al. disclose a composition comprising silicone oil. Nagamatsu et al. do not disclose wherein mineral oils can be added. Nagamatsu et al. also disclose wherein the composition is stable. Therefore, a stable composition comprising silicone oil and no mineral oil is obvious. Applicant has not shown wherein the specific silicone oil recited is advantageous compared to other silicone oils such that selection of the claimed silicone oil is not obvious. As such, Applicant’s has not shown wherein the claimed invention is nonobvious over the composition of Nagamatsu et al. and Applicant’s argument is unpersuasive. 

Applicant argues that it has not been explained why a skilled artisan would have selected the claimed combination of ingredients in particular the required oils and reasonably expected success. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. As stated in the rejection, the combined teachings of Nagamatsu et al., Mougin et al., Valverde et al., and Dumousseaux et al. do not disclose wherein the composition comprises a polydimethylsiloxane comprising alkyl groups or alkoxy groups, which are pendent and/or at the end of the silicone chain, these groups each comprising from 6 to 24 carbon atoms. However, Patel et al. disclose a cosmetic composition that is applied to keratinous tissue (abstract). The composition may comprise silicone oils such as caprylyl methicone, commercially available from Dow-Corning as FZ-3196 (¶ [0030]). Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Nagamatsu et al. disclose wherein the composition comprises silicone oil. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated caprylyl methicone into the composition of Nagamatsu et al. since caprylyl methicone is a known and effective silicone oil for cosmetic compositions applied to keratin materials as taught by Patel et al. Applicant has not addressed this. Therefore, the rejection is maintained. 

Applicant argues that it has not been explained why a skilled artisan would have selected the claimed combination of ingredients and reasonably expected success of producing compositions having the required viscosities in stable W/O emulsions. 
The Examiner does not find Applicant’s argument to be persuasive. As stated in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Nagamatsu et al. to have a viscosity ranging from 0.8 to 4 Pa·s since this is a known and effective viscosity for emulsion compositions used for making up and/or for care of keratinous material as taught by Ricard et al. Nagamatsu et al. disclose on page 19, line 12 wherein the composition may comprise thickeners. Therefore, one of ordinary skill in the art would have known how to obtain the viscosity disclosed by Ricard et al. Therefore, Applicant’s argument is unpersuasive.

Applicant argues that the invention resides at least in part in the combination of specified silicone oil and surfactant together with significant concentrations of moisturizing agent and hydrophobically-coated pigment. The amalgamation of asserted art would not reasonably suggest this invention to one of ordinary skill in the art, nor would it lead one of ordinary skill in the art to the invention W/O emulsions providing good color and moisturizing properties and, thus addressing the aforementioned issues. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant as not shown wherein the claimed combination of ingredients is critical. The instant specification appears to show wherein a composition comprising silicone oil is more advantageous than a composition comprising mineral oil. However, a composition comprising silicone oil and no mineral oil is known as discussed above. Also, Applicant has not shown wherein the claimed concentrations are critical either. Therefore, Applicant’s argument is unpersuasive. 

Applicant argues that why would one of ordinary skill in the art have looked to Mougin and Valverde for the specific hydrophobically-coated pigments in the specific amounts of the invention for combination with Nagamatsu and all of the other references? Why would one of ordinary skill in the art have looked to Nohata for the specific amount of moisturizer in the invention for combination with Nagamatsu and all of the other references, particularly in combination with the assertedly-specified amount of hydrophobically-coated pigment from Mougin and Valverde? Why would one of ordinary skill in the art have looked to Dumousseaux for the specific emulsifiers of the invention for combination with Nagamatsu and all of the other references. Why would one of ordinary skill in the art have looked to Patel for the specific silicone oils of the invention for combination with Nagamatsu and all of the other references, particularly in combination with the specified silicone surfactant from Dumousseaux? Why would one of ordinary skill in the art have looked to Ricard for a specific viscosity of the invention for combination with Nagamatsu and all of the other references?
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, the Office has properly explained why the claimed invention is obvious. This is shown by the Board stating that they agree with and adopt with the Examiner’s findings, and determine that the Examiner has established a prima facie case of obviousness of claim 1 (see pages 4-5 of the Board decision). The Board further states on pages 9-10 that they also agree with the Examiner that Richard teaches a person of ordinary skill in the art that the disclosed viscosity range is effective in cosmetic emulsions and that it is within the skill in the art to modify Nagamatsu’s composition to have a desired viscosity.  If Applicant disagrees with the Board’s decision, Applicant would need file a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.


Conclusion
Claims 1, 3-5, 7, 8, 10, 11, 13, 14, 16-18 and 20 are rejected.
Claim 19 has been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612